Case 2:21-bk-50832         Doc 7   Filed 03/16/21 Entered 03/16/21 11:53:31            Desc Main
                                   Document     Page 1 of 15



                      IN THE UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO

 IN RE THE GUITAMMER COMPANY                      CASE NO. 21-50832
                  Debtor                          JUDGE
                                                  CHAPTER 11
                                                  SUBCHAPTER V

   VERIFIED STATEMENT OF MARK LUDEN PRESIDENT OF THE GUITAMMER COMPANY IN
                         SUPPORT OF FIRST DAY MOTIONS
          The Guitammer Company, as debtor and debtor in-possession herein, (“Debtor”) supplies

this verified statement of its President Mark Luden as background for the Court in particular with

regard to its Emergency Motion For Authority To Use Cash Collateral, To Provide Adequate

Protection And Request For Immediate Hearing [Doc. 5]; (2) its Motion For Order (A)

Authorizing (i) Payment Of Pre-Petition Wages, Salaries And Employee Benefits, (ii)

Reimbursement Of Employee Business Expenses And (iii) Payment Of Other Employee-Related

Amounts And (B) Authorizing Applicable Banks And Other Financial Institutions To Receive,

Process, Honor And Pay All Checks And Drafts Drawn And Utilize Internet Account Access To

Process Transactions On Accounts Of The Debtor [Doc. 6] and (3) any other matters that might

require the immediate attention of the Court. (the “First Day Motions”).

                               PURPOSE OF THIS REORGANIZATION
          I am the president and CEO of the Debtor and I make this statement from my personal

knowledge.

          The Debtor is the designer and seller of ButtKicker® brand low frequency audio

transducers, amplifiers and accessories for the cinema, gaming, home theater, virtual reality, and

music markets. The Debtor is also the creator of haptic-tactile broadcasting for live streaming

sports and other events. The Debtor is based in Westerville Ohio and currently employs six

people.
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31   Desc Main
                                                          Document     Page 2 of 15



            The Debtor has been historically and chronically undercapitalized and over-leveraged. A

large majority of free cash flow historically has been used to pay for debt service and not

working or growth capital. Since 1999 the Debtor has raised approximately $8 million in equity

investment (net of non-cash entries). During the same period, the Debtor also borrowed

approximately $3.6 million, incurring approximately $4.33 million of interest expense. As of

December 31, 2020, the Debtor had an accumulated deficit of approximately ($13,175,240), a

cash balance of $120,751 and working capital deficiency of approximately ($3,033,960).

            The Company has never been able to generate enough sales to adequately service and pay

down its debt. It has never been able to receive enough investment to stabilize its balance sheet

and provide both adequate working capital and growth capital. Rather it raised just enough debt

or equity to stay in business a little longer. The Debtor’s current capital structure prevents the

Debtor from attracting enough investment to enable it to become operationally cash flow positive

and reduce its working capital deficit. Therefore, the Board believes that unless the Debtor

reorganizes its debt it will never be able to operate profitably and will be forced to liquidate.

                                                           EARLY HISTORY 1990-2003
            The Debtor was founded by Ken McCaw in 1990 to develop and sell a patented guitar

accessory, the “hammer-jammer”. Equity in the Debtor was sold to friends of the founder.

During that time the idea, prototypes and early market tests were done on a new type of tactile

device, a “silent subwoofer” for entertainment use. A patent for the aptly named “ButtKicker®”

was applied for in 1998 and issued in 1999.

            In late 1998 and early 1999 current president and CEO Mark Luden, and CJG

shareholder Marvin Clamme joined the Debtor as full-time employees. They joined the Debtor

based on the expectation that the ButtKicker patent would soon be issued, and strong initial

interest in it from potential customers at the National Association of Music Merchants


VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                        -2-
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31   Desc Main
                                                          Document     Page 3 of 15



(“NAMM”) trade show. Debtor’s founder further thought that the Debtor would be able to raise

$5 million from his contacts in entertainment industry. However, the Debtor was unsuccessful in

its early fund-raising efforts and day to day operations were funded by Mr. Luden out of his

401K plan.

            In 1999 Eminence Speaker began manufacturing the ButtKicker® product for the Debtor.

Several members of the Gault family that owned Eminence Speaker also purchased Debtor stock

to further fund Debtor’s operations. As Debtor’s sales began to increase, in 2003 Eminence’s

owner, Mrs. Thelma Gault, loaned Debtor $800,000 as part of an exclusive manufacturing

agreement with Eminence Speaker.

                           CONSUMER PRODUCTS AND BERKLINE BENCHCRAFT 2003-2008
            From 2003 to 2009 the Debtor developed more and more ButtKicker brand products and

accessories to make it easier to use and install ButtKicker products in gaming, home theater and

car audio.

            In 2003 the Debtor secured one of the largest home furnishing companies of the time,

Berkline Benchcraft, as an exclusive OEM partner to resell their home theater seating with built

in ButtKicker products. From 2003 to 2011 the Debtor had sales of $2.8 million to Berkline.

Unfortunately, due to the “great recession” Berkline ultimately filed chapter 7 bankruptcy and

was eventually liquidated.

            In 2005 the Debtor launched a consumer product designed for sale in consumer

electronics big box stores and raised $550,000 in debt financing from local Columbus, Ohio

“angel” investors to fund inventory. These loans had a 20% interest rate and offered warrants to

purchase the Debtor’s stock at a discounted level. Although the Debtor’s retail consumer product

was modestly successful, it never generated enough sales to service or pay down the angel debt.

In hindsight this debt combined with the other debt put the Debtor’s balance sheet into a negative


VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                        -3-
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31   Desc Main
                                                          Document     Page 4 of 15



position that from which it was never able to recover.

            The Debtor continued to need investment capital and borrowed funds from Walter J.

Doyle, Trustee of the Walter J. Doyle Trust dated February 5, 1992, and Francine I. Jacobs,

Trustee of the Revocable Trust Created by Julie E. Jacobs under Agreement dated November 25,

1999 (collectively “Doyle and Jacobs”), and from Walter J. Doyle personally or entities

controlled by him. The Debtor was approved for a loan of up to approximately $1.083 million on

April 25, 2008 from the “Innovation Ohio Loan Fund” (IOLF) and ultimately borrowed

$703,656.46. The IOLF loan is serviced by the State of Ohio Development Services Agency

(“DSA”). The IOLF loan was secured by a blanket security interest against all assets of the

Debtor. The DSA timely filed a UCC Financing Statement (“UCCFS”) with the Secretary of

State of Ohio and filed continuation statements to preserve the perfection of its security interest

against all assets of the Debtor through the Petition Date.

           GOING PUBLIC, LIVE HAPTIC BROADCASTING & LOW FREQUENCY TRANSDUCER
                          MANUFACTURING JOINT VENTURE 2009-2016
            In early 2009 the Debtor was approached by a Canadian investor group interested to take

the Debtor public on the Toronto Stock Exchange Venture (“TSXV”). The plan was to raise

between $2 and $4 million as well as convert the Debtor’s existing debt to stock. Expectations

were high due to the fact a Canadian company selling a similar technology in the same markets

had raised over $20 million and was currently trading on the TSXV. The Debtor secured

$350,000 in debt bridge funding to reach the listing. However, as the great recession deepened,

the investment markets collapsed and the opportunity to list on the TSXV was lost.

            The Debtor again needed additional financing and on or about March 9, 2009 the Debtor

and Doyle and Jacobs entered into a Credit Facilitation Agreement. Pursuant to the Credit

Facilitation Agreement, Doyle and Jacobs pledged securities to enable the Debtor to obtain two



VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                        -4-
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31   Desc Main
                                                          Document     Page 5 of 15



lines of credit and the total amount of $400,000 with Bank of America, N.A. through its division

Merrill Lynch Bank NA (“Merrill Lynch”). The Debtor currently owes Merrill Lynch

$393,414.98 under the LMA and therefore is obligated to Doyle and Jacobs for that amount as

well.

            In connection with the Credit Facilitation Agreement with Doyle and Jacobs, Doyle and

Jacobs and the DSA entered into a subordination agreement dated November 29, 2010 whereby

the DSA subordinated payment on its claims to Doyle and Jacobs to the total amount of

$700,000, and further unconditionally assigned its rights under its loan agreement and security

interest to Doyle and Jacobs. Accordingly, Doyle and Jacobs hold the DoD’s blanket security

interest against all assets of the Debtor. 1

            During this time, a new product called ButtKicker Live! haptic broadcasting was

conceived and took shape. The development and implementation of ButtKicker Live! haptic

broadcasting would require further investment in the Debtor’s operations, and the Debtor spent

considerable time, energy, efforts, and money trying to commercialize this technology. The

Company ultimately ceased its efforts to commercialize this technology due to lack of funds. A

chronology of these efforts is as follows.

            In 2007 the Debtor began to develop “4D Sports powered by ButtKicker”, originally

named “ButtKicker Live! ®” which enables haptic and tactile events to be broadcast in addition

to and distinct from a live broadcast’ audio and video. In March of 2011, the Debtor was issued

US Patent #7,911328 for this technology and in late 2011 the Debtor began marketing this




1
 Ms. Gault also entered into an identical subordination agreement on the same date subordinating payment of her
claims to $700,000 to Doyle and Jacobs and assigning her security interest to them.


VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                        -5-
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31   Desc Main
                                                          Document     Page 6 of 15



technology to potential customers in the sports, broadcast, and distribution markets. 2 In January

of 2015, the Debtor filed additional US and International patents to help expand its intellectual

property in the broadcast markets. In 2020 patents were issued under the EPTO scheme and in

China.

            The Company believed that haptic-tactile broadcasting combined with growing trend of

“over-the-top” content, “second screen” viewer experiences, and increasing deployment of

internet broadcasting, would allow it to offer value added opportunities to broadcasters,

distributors, and sports leagues using this technology.

            To fund this development the Debtor’s board decided to self-list as a publicly traded

stock on the OTC BB. To that end The Guitammer Company, a Nevada corporation, was formed

(“Guitammer Nevada”) and acquired all the stock of the Debtor. Guitammer Nevada was then

listed on the OTC BB by filing a Form 10 with the SEC. Concurrent with the listing, a private

placement (PPM) raised additional equity investment from accredited individual investors with

the assistance of a licensed broker.

            Between July of 2011 and September of 2012 Guitammer Nevada received $2.085

million in equity funding from the PPM. In December of 2011 $882,550 of debt in the Debtor

was converted to common stock in Guitammer Nevada. This amount was approximately one

half of what the Debtor was trying to raise.

            This money was largely used to attempt to commercialize the Debtor’s live haptic-tactile

broadcast technology. In July 2013, the Debtor and the National Hot Rod Association (“NHRA”)

executed the “Broadcast Technology and Promotional Rights Agreement.” The NHRA telecasts



2
 The Debtor released “The Making of Tactile Broadcasting” in the fall of 2013 explaining and demonstrating this
new broadcast technology available on the Guitammer YouTube channel or directly at:
http://www.youtube.com/watch?feature=player_embedded&v=RQ3lPbtDt5E .


VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                        -6-
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31   Desc Main
                                                          Document     Page 7 of 15



were to be broadcast with an enhanced tactile effect in “4D powered by ButtKicker” beginning

with their September 14th, 2013 telecast and all subsequent 2013 telecasts on ESPN2. This

Agreement ended January of 2014.

            In August of 2014 the Debtor, the San Jose Sharks (“Sharks”) NHL hockey team and

Comcast SportsNet California (“CSNCA”) executed a “Letter Agreement Regarding Technology

Initiative” to integrate Debtor’s broadcast technology in the SAP Center at San Jose and into the

CSNCA’s telecasts of the San Jose Sharks home games at the SAP Center. During the 2014/15

NHL season, all the CSNCA’s Sharks telecasts were successfully broadcast with the addition of

the haptic signal, i.e., “in 4D”, using Guitammer’s technology 3.

            The Debtor was also actively engaged with the Society of Motion Pictures & Television

Engineers (SMPTE) and the Institute of Electrical and Electronics Engineers (IEEE) drafting

standards for haptic-tactile broadcasting to help facilitate wide adoption of haptic-tactile

broadcasting using the Debtor’s technology. In August of 2017 SMPTE Standard, ST 2100-1,

“Definition and Representation of Haptic-Tactile Essence for Broadcast Production

Applications” was published.

            Even following the Sharks test, and the SMPTE Standard being published, the Debtor

remained unable to secure additional financing from financial or strategic investors to

commercialize its haptic broadcast/streaming technology and therefore was forced to focus

solely on hardware product sales. The Company ended its involvement with SMPTE and its

active engagement with the IEEE due to cash flow constraints.

            At the beginning in 2012 the Debtor had enough cash to begin to sell ButtKicker brand

hardware in higher volume than in the prior year. However, the cash and effort put into


3
 Reviews were very favorable including this review which aired in the San Jose area in January of 2015:
https://www.youtube.com/watch?v=0AkMpTo8tXs&feature=youtu.be


VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                        -7-
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31   Desc Main
                                                          Document     Page 8 of 15



development of ButtKicker Live! along with the limited amount of capital raised, began to limit

ButtKicker sales which began to decline as net income losses accelerated.

            Guitammer Nevada’s stock traded under the symbol “GTMM” but never achieved any

meaningful daily trading volume and received little to no interest from retail or institutional

investors, despite engaging several reputable investor relation firms to increase awareness of the

stock. As the trading volume decreased, and the share price decreased from $0.25 per share to

less than a penny.

            In 2014 Guitammer Nevada hired an investment banker to try and raise $5 to $10 million

from institutional investors so that the company could fund its working capital deficit and be able

to move to a listed exchange such as the NASDAQ or NYSE.

            In 2015 and 2016 Guitammer Nevada raised $600,000 in Series A Preferred Stock from

three existing investors to fund the Debtor’s operations. Given the ongoing operational losses,

the Guitammer board decided to try and sell the Debtor to a strategic buyer and/or license its

products and technology. The Guitammer board hired two different investment banking firms to

lead its efforts and contacted dozens of potential acquirers trying to attract interest. In 2016 the

Debtor did secure a non-binding Memo of Understanding (“MOU”) to license its products and

technology from a company in the cinema market. The MOU did not close as the cinema

company was sold to a private equity firm who chose to abandon the licensing agreement.

            In 2014 the Debtor was approached by a local Ohio manufacturing company with

factories in Ohio and China and a history of partnering with product companies to form

manufacturing joint ventures, IMI International Inc. (“IMI”). The Debtor formed LFT

Manufacturing, LLC (“LFT”) with this company. The Debtor owns 50% of LFT with a related

company to IMI, IMI Direct LLC, owning the other 50%. George Anasis is the principal in the




VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                        -8-
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31   Desc Main
                                                          Document     Page 9 of 15



IMI entities.

            In 2016 the Debtor entered into an Inventory Financing Agreement (“IFA”) with IMI and

LFT which secured a steady supply of inventory and helped increase sales for the Debtor. Under

the IFA LFT supplies product to the Debtor on a consignment basis, and IMI files a UCCFS for

each shipment with the Ohio Secretary of State. IMI owns the shipped products until sale and

owns the account generated from the sale of the LFT products. Payment for the product is due to

LFT when it is sold, and as each consigned shipment is sold and payment is received by LFT,

IMI releases each UCCFS. It took until 2017 for LFT to begin production of the Debtor’s

products in larger quantities.

            In 2016 the Guitammer Nevada filed its 10Q quarterly report with the SEC for the 3rd

Quarter and thereafter was unable to afford the cost of being audited and stopped filing its annual

10K and quarterly 10Q’s with the SEC. Therefore in 2018 Guitammer Nevada filed Form 15,

“CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER

SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF

DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES

EXCHANGE ACT OF 1934” with the SEC to remove itself from all public reporting

requirements, including financial reporting, effectively “going dark”.

   STRATEGIC SALE, REFOCUS ON BUTTKICKER HARDWARE SALES IN CINEMA AND GAMING
                                  2017-PRESENT
            Sales increased in 2017 but then decreased in 2018. The Company’s cash deficit was so

great that four of the Debtor’s employees worked without pay or with significantly reduced pay

in 2017 and 2018, and the CFO was laid off in March of 2019. In March of 2019, these four

employees were given promissory notes, due in March of 2024, in lieu of pay. From 2018

through the early part of 2020 cinema and gaming sales continued to grow but still not in large



VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                        -9-
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31   Desc Main
                                                         Document      Page 10 of 15



enough quantities to generate positive net income and reduce the Debtor’s working capital

deficit, although positive EBITDA was achieved in 2017, 2019 and 2020.

            Although total sales increased more than 35% from 2019, the Debtor’s working capital

deficit in 2020 increased $111,565 or 4% compared to the working capital deficit of

($2,922,395) at December 31, 2019. In 2019 two of the Debtor’s employees took a 50% pay cut.

            During early 2020, pre-COVID-19, the Debtor engaged a consultant with deep ties to the

gaming and broadcast and technology markets in Silicon Valley to help the Debtor sharpen its

strategic focus with the goal of being able to raise $5 to $10 million from either a financial

(private equity, venture capital) or strategic partner, or to sell itself to the same.

            When COVID-19 and the ensuing lockdowns hit in March of 2020 the Debtor suspended

its fund-raising efforts and focused solely on staying in business. Gaming sales increased

significantly during 2020 but gross margins from gaming sales are significantly lower,

approximately 33%, than gross margin dollars from cinema sales (up to 50%).

            The IFA was renewed several times with the expectation that the Debtor would begin to

generate sufficient cash flow itself to secure its own inventory financing. The last renewal of the

IFA ended September 30, 2020 and was not renewed due to the Debtor’s financial condition.

Since then, IMI and LFT have continued to extend purchase credit to the Debtor under the terms

of the IFA, and without it the Debtor would not have a supply of product it can sell.

            Financial results through the third quarter of 2020 were positive and the Debtor decided

to restart its sale or fund-raising efforts. However, at year-end 2020 the Debtor had an

accumulated shareholder deficit of ($13,175,240)

            In the Fall of 2020, the Debtor hired a marketing agency to assist it to finalize its

investment materials, pitch deck, executive summary, and its corporate website. From October of




VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                        -10-
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31   Desc Main
                                                         Document      Page 11 of 15



2020 through January of 2021 the Debtor contacted more than thirty private equity, venture

capital, investment bankers, financial firms and potential strategic partners seeking to raise

capital, license its technology or sell itself. No offers were received by the Debtor from those

efforts.

            The Board believes the combination of its large, accumulated shareholder deficit of over

$13 million, its large working capital deficit of over $3 million, and its history as a “penny

stock” have helped to make it an unattractive investment regardless of its products and

technology. Further, due to continuing COVID-19 mandated worldwide cinema closures, cinema

sales plummeted by 94% in the 4th quarter of 2020 causing the Debtor to generate a significant

net loss for the quarter and a net loss for the entire FY2020. Cinema capital expenditures are

expected to further decrease in 2021 and not recover to pre pandemic levels for several years.

Historically cinema sales have been over 40% of the Debtor’s sales and generated close to one

half of its gross margin dollars.

            Therefore, on February 26, 2021, CJG Acquisitions, Corp., an Ohio corporation (“CJG”),

the majority shareholders of Guitammer Nevada, took it private in a “cash out” merger, paying

minority common and preferred shares $0.0019 and $0.0121 per share, respectively. The total

cost of the merger buyout was $99,712.92. The Debtor remains a wholly owned subsidiary of

Guitammer Nevada, which became a wholly owned subsidiary of CJG which paid the merger

buy out costs and all transactional expenses. The shareholders of CJG are George Anasis

(22.5%), Marvin Clamme (5.0%), Christopher Doyle (22.5%), John Gialamas (22.5%) and Mark

Luden (27.5%). Mr. Anasis, Mr. Doyle and Mr. Gialamas own preferred shares; Mr. Clamme

and Mr. Luden own common shares.

            Debtor recently qualified and received a Paycheck Protection Program Loan from




VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                        -11-
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31   Desc Main
                                                         Document      Page 12 of 15



KeyBank NA in the amount of $116,178 (“PPP Loan”). PPP Loan proceeds will be used by

debtor to support employment of debtors’ employees during the year due to the continued

pressure on its sales because of COVID-19 effect on its customers, notably cinema. Debtor

anticipates the entire loan will be forgivable under PPP Loan rules.

                                                                        SUMMARY
      •     The Debtor grew total sales in 2020 but did not generate positive net income and was
            unable to decrease its working capital deficit.
      •     Cinemas have been and continue to be adversely affected by COVID-19 and capital
            expenditures by cinemas have decreased significantly and are expected to stay at
            depressed levels for several years.
      •     The Debtor’s gaming sales generate only two thirds of the gross margin dollars that sales
            to cinemas generate.
      •     The IFA ended September 30, 2020, and without debt reorganization IMI will no longer
            supply product to the Debtor.
      •     The Debtor was unable to generate any tangible interest from over thirty private equity,
            venture capital, financial firms, or strategic partners to invest additional capital under any
            terms, or to license its technology or to sell itself.
      •     Therefore, the Debtor is forced to restructure its debt to continue as a going concern.

I declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.
                                               Dated: March 16, 2021



                                                                        /s/ Mark Luden
                                                                        Mark Luden, President.




VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                          -12-
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31    Desc Main
                                                         Document      Page 13 of 15



                                                               Respectfully submitted,
                                                               s/ Frederic P. Schwieg
                                                               Frederic P. Schwieg, Esq. (0030418)
                                                               Attorney at Law
                                                               19885 Detroit Rd #239
                                                               Rocky River, Ohio 44116
                                                               (440) 499-4506
                                                               Fax (440) 398-0490
                                                               fschwieg@schwieglaw.com
                                                               Attorney for Debtor
                                                       CERTIFICATE OF SERVICE

A copy of this Verified Statement was served on the following on the date filed by Notice of Electronic Filing
though the Court’s ECF/CM system, email or mail. (THE UST does not appear on the court’s system but does
receive all filings in
Airfoil Public Relations of CA
336 North Main Street
Royal Oak, MI 48067

Citadel Media
PO Box 403975
Atlanta, GA 30384-3975

Comcast SportNet California
PO Box 795517
City of Industry, CA 91716-9517

Sharon Anthony
Director of Development State of Ohio
77 S High St
Columbus, OH 43216-1001
Sharon.Anthony@development.ohio.gov
Wayne Dodaro
Dodaro Consulting
8779 Younts Peak Court
Las Vegas, NV 89178
wayne@dodaroconsulting.com

Chris Rose
Eminence Speaker LLC
P.O. Box 360
Eminence, KY 40019
chris.rose@eminence.com

Don Lee
Horizons Companies
4000 Horizons Drive
Columbus, OH 43220
donl@horizonscompanies.com

ICS
550 Parrott Street



VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                        -13-
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31   Desc Main
                                                         Document      Page 14 of 15


San Jose, CA 95112

Jeffrey Deibel
Ice Miller
Opal Private Equity Fund LP
250 West Street
Columbus, OH 43215
Jeffrey.Deibel@icemiller.com

Jon Katz
38730 Glenlivet Ct
Solon, OH 44139
jonmkatz@roadrunner.com

Jerry Jacobs
Julie E. Jacobs Revocable Trust
1105 Schrock Rd Ste 602
Columbus, OH 43229
amgsj@aol.com

Debra J Hamber
Key Bank
PO Box 94920
Cleveland, OH 44101-4920
debra_j_hamber@keybank.com

Lawrence L. Lemoine
512 Francisco Street
Manhattan Beach, CA 90266
lllemoine@verizon.net

Chris Lennon
Media Answers LLC
19065 Pebble Beach Way
Monument, CO 80132
clennon@medianswers.tv

Chris Doyle
Merrill Lynch Bank USA
4661 Sawmill Rd FL 2
Columbus, OH 43220
chrisdoyle@forestcapitalgroup.com
Michael A. Renzelman
Schneider Downs & Co. Inc
65 E. State St #2000
Columbus, OH 43215
mrenzelman@schneiderdowns.com

Thelma Gault
91 Shelby Street
Eminence, KY 40019
tgault@iglou.com
Rob.Gault@eminence.com

Walter J. Doyle
Walter J. Doyle Trust



VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                        -14-
Case 2:21-bk-50832                         Doc 7          Filed 03/16/21 Entered 03/16/21 11:53:31   Desc Main
                                                         Document      Page 15 of 15


1970 Jewett Road
Powell, OH 43065
walterdoyle@forestcapitalgroup.com

                                                                        /s/ Fred Schwieg
                                                                        Frederic P. Schwieg




VERIFIED STATEMENT ML IN SUPORT OF FIRST DAY_MAL 3 16 2021-CLEAN.DOCX
                                                                         -15-
